Citation Nr: 0416360	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-08 094	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service connection for a disability manifested 
by a personality disorder.





ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The veteran submitted his notice of 
disagreement in September 2002.  A statement of the case was 
issued in March 2003 and the veteran perfected his appeal 
later that same month by submitting his substantive appeal 
(VA Form 9).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his personality disorder, which 
preexisted service, was aggravated during his active duty 
service.  

In a March 1969 letter, Leonard P. Henschel, M.D., indicates 
that the veteran had been in psychotherapy with him from 
February 1963 to April 1965.  The physician did not provide a 
treating diagnosis.

The veteran's service medical records show that he was 
initially evaluated for psychiatric complaints while being 
held a prisoner in the Brig in August 1969.  At that time he 
reported psychiatric outpatient treatment for three years 
prior to his enlistment.  The initial impression was anxiety 
neurosis with depressive features, rule out schizophrenia and 
intellectual retardation.  However, a psychiatric evaluation 
conducted later that month indicates a diagnosis of 
inadequate personality disorder.  The examiner specifically 
noted that there was no gross evidence of psychological 
illness or gross distortion or misinterpretation of external 
reality.  It was also noted that the veteran had a long 
history of inadequate response to numerous situations from 
the earliest years. 

Statements from the veteran's family and friends, submitted 
in September 1969, attest to his good character.  Several 
statements from family members indicate that he had always 
been nervous since birth.  His mother's statement indicates 
that he had private psychiatric treatment for three years 
prior to his enlistment.

Treatment records from Smokey Mountain Center, dating from 
October 2002 to April 2003, show the veteran was treated for 
diagnosed dysthymic disorder.  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) provides, among other 
things, that VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Since there is no opinion regarding the underlying 
etiological basis for the veteran's diagnosed dysthymic 
disorder of record, the RO should schedule the veteran for a 
VA psychiatric examination, to include a medical opinion.  
The examiner should review all of the lay and medical 
evidence of record and render an opinion as to the initial 
onset of the veteran's dysthymic disorder (if possible), and 
as to whether the veteran's personality disorder caused or 
aggravated his dysthymic disorder in service.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify by name, address 
and approximate (beginning and ending) 
dates, all VA and non-VA health care 
providers that have treated him for any 
psychiatric and/or personality disorder 
since his discharge from service.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
currently existing psychiatric 
disability, to include dysthymic 
disorder.  The claims file, to include a 
copy of the Remand, should be made 
available to and reviewed by the 
examiner.  All indicated tests and 
studies should be performed, and clinical 
findings should be reported in detail.  
Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is 
asked to address the following questions:

(a)  Does the veteran have a personality 
disorder?  If so, did the personality 
disorder exist prior to the veteran's 
period of service (from December 1967 to 
October 1969)?

(b)  If a personality disorder preexisted 
the veteran's period of service, did the 
disorder increase in disability during 
service?  In answering this question, the 
examiner is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder 
resulting in any current psychiatric 
disability, to include a dysthymic 
disorder.

(c)  Has the veteran developed a 
psychiatric disability, to include 
dysthymic disorder?  If so, is it at 
least as likely as not that such a 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on examination 
findings, historical records, and medical 
principles.  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for a disability 
manifested by a personality disorder.  If 
the benefit sought on appeal is not 
granted, the RO should issue to the 
veteran a supplemental statement of the 
case and afford them the appropriate 
opportunity for response before the 
claims file is returned to the Board for 
further appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




